Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Harrison on 4/29/2021.
The application has been amended as follows: 
Claim 45, line 5, replace “may be” with – are --.

Reasons for Allowance
Claims 45-50 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose the combination of all the limitations recited in the claim 45 of a process for reducing contaminants in a MEMS device, including: the reactive gas being selected to react with contaminants that are present or formed on the operating surfaces of the MEMS device and comprising a non-explosive azane selected from a homologous series of inorganic compounds with the general chemical formula NnHn+2. where n = 1 ~ 7 or combinations thereof; introducing an inert gas within the chamber; and sealing the chamber, wherein the reactive gas is placed within the chamber before sealing the chamber, and the reactive gas remains within the chamber after sealing the chamber, wherein the inert gas is introduced in a mixture with the reactive gas and remains in the chamber with the reactive gas after sealing the chamber (claim 45).  Therefore, the overall structure of the process for reducing contaminants in the MEMS device is neither anticipated nor rendered obvious over the prior art of record.	Claims 46-50 are dependent upon independent claim 45, and are therefore allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        4/30/21